Case 4:18-cr-01256-CKJ-JR Document 63-1 Filed 03/26/19 Page1of1

AFFIDAVIT

I, Erin Peru, am a Forfeiture Support Associates Paralegal assigned to the United
States Attorney’s Office for the District of Arizona, Tucson, Arizona, and am the
responsible paralegal for this action. This affidavit is made in support of a notice of
publication filed in United States v. Joshua Joel Pratchard, CR 18-01256 TUC CKJ (JR).
Pursuant to Rule 32.2(b)(6)(C) of the Federal Rules of Criminal Procedure, and
consistent with the provisions of Rule G(4)(a) of the Supplemental Rules for Admiralty
or Maritime Claims and Asset Forfeiture Actions, publication was posted, which was
reasonably calculated to notify all potential claimants, that a Preliminary Order of
Forfeiture had been entered for the above-referenced case. The publication was posted on
the official government forfeiture website, www.forfeiture.gov. Such publication was
posted consecutively on the site from February 13, 2019 through March 14, 2019, as
evidenced by the attached Advertisement Certification Report.
I declare under penalty of perjury that the foregoing is true and correct.
Respectfully submitted on this alo day of March, 2019.
ELIZABETH A. STRANGE

First Assistant United States Attorney
District of Arizona

foe Soe

rin Peru
FSA Paralegal
